Citation Nr: 1529545	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother

ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955, and December 1957 to February 1974.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2015 a Travel Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for the Veteran's cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran was not continuously rated as totally disabled due to his service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision which has not been established.

2.  The Veteran was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. §§ 3.22, 20.1106 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (2014); 38 C.F.R. § 3.159(b) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.

VCAA notice is not required in this instance because the issue presented under this claim is solely one of statutory interpretation.  Thus, the claim is barred as a matter of law, and/or cannot be substantiated as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Relatedly, the Board acknowledges it is remanding the issue of entitlement to service connection for the cause of the Veteran's death for additional development, but rendering a decision on the issue of entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  As this matter is solely a matter of statutory interpretation, the claim is not inextricably intertwined with the cause of death claim and the Board may adjudicate it accordingly.

Analysis

Under 38 U.S.C.A. § 1318 (2014), VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of nonservice-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since a Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (2014).

In essence, the only possible ways to prevail on a claim for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision that were not previously considered by VA provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  See 38 C.F.R. § 3.22 (2014).

Under the current version of 38 C.F.R. § 3.22, DIC benefits may not be awarded based on "hypothetical entitlement" for ten years preceding the Veteran's death, no matter when the claim was filed.  See Tarver v. Shinseki, 557 F.3d 1371, 1374-77 (Fed. Cir. 2009); Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

Based on the evidence of record, the Board finds that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are clearly not met.  First, the Veteran plainly did not meet the durational requirement for a total disability rating under 38 U.S.C.A. § 1318 (2014).  The Veteran was discharged from service in 1974.  The Veteran was rated 100 percent disabled effective June 24, 2002; the Veteran died in February 2009.  As such, the Veteran was not rated totally disabled for a continuous period of at least 10 years immediately preceding his death; nor was his disability rated totally disabling continuously since his release from active duty and for a period of not less than five years immediately preceding death.  In addition, the Veteran was not a former POW.

Moreover, neither the Veteran (during his lifetime), nor the Appellant has reasonably raised a motion of clear and unmistakable error in any final rating action on file.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (noting that any claim of CUE must be pled with specificity); Fugo v. Brown, 6 Vet. App. 40 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

Finally, the Board has considered whether there were service department records in existence at the time of a prior VA decision which were not previously considered by VA and which provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  In this regard, the Board has identified no such records which establish that the Veteran was entitled to a total service-connected disability rating for the requisite time period.

Where the law is dispositive in a case, entitlement to the VA benefits sought must be denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, for the reasons discussed herein, the Appellant is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  In denying this claim, the Board does not wish in any way to diminish the Veteran's service.  Although it is sympathetic to the Appellant's claim, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 5103A(a) does not always require the Secretary to assist the claimant in obtaining a medical opinion or examination for a Dependency and Indemnity Compensation (DIC) claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  

The Veteran's death certificate listed his cause of death as hepatic encephalopathy due to or as a consequence of complications with cirrhosis of the liver and chronic hepatitis C.  The Veteran was not service-connected for any of these conditions at the time of his death. 

However, the Veteran was service-connected for the following disabilities at that time: bilateral hearing loss; low back strain with discogenic disease and with degenerative process at the lumbosacral joint; diabetes mellitus type II; tinnitus; post-operative excision, pterygium, right eye; chronic sinusitis; and residuals, tonsillectomy.  The Veteran had a total disability rating of 100 percent based on individual unemployability from June 24, 2002. 

In this case, the Board concludes that VA is not excused from obtaining a medical opinion addressing the cause of his death. Thus, on remand, a medical opinion should be obtained.  38 U.S.C.A. § 5103A (West 2014).

In this regard, the Board notes the Appellant's testimony regarding the Veteran's death possibly being caused generally by Agent Orange, or, more specifically, diabetes mellitus type II, which was derivative of the Veteran's Agent Orange exposure.  

The most recent VA treatment records in the claims file are dated December 20, 2002.  The most recent private medical treatment records in the claims file are dated November 13, 2002.  The Veteran's VA and private treatment records to the time of his death should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any outstanding VA treatment records from December 20, 2002 to February 2009.

2.  Contact the appellant and obtain information as to where the Veteran received treatment for his service-connected disabilities, as well as the conditions which resulted in the Veteran's death, including the terminal hospitalization records and any other pertinent VA or private treatment records.  Obtain all available and pertinent records identified.

3.  The electronic claims file should be referred to an appropriate clinician in order to provide an opinion regarding the cause of the Veteran's death and the physician should indicate in the examination report that the electronic file was reviewed. 

a.  Specifically, the physician is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's hepatic encephalopathy, due to or as a consequence of complications with cirrhosis of the liver and chronic hepatitis C, that resulted in death, were etiologically related to the Veteran's active service, to include as a result of presumed exposure to herbicides.  

b.  Also, is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's service-connected disabilities (bilateral hearing loss, low back strain with discogenic disease and with degenerative process at the lumbosacral joint, diabetes mellitus type II, tinnitus, post-operative excision - pterygium - right eye, chronic sinusitis, and residuals tonsillectomy) contributed substantially or materially to the cause of the Veteran's death, did they combine to cause death, or did they aid or lend assistance to the production of death either singly or cumulatively. 

The physician should comment on the Appellant's testimony regarding the Veteran's death possibly being caused generally by Agent Orange, or, more specifically, diabetes mellitus type II, which was derivative of the Veteran's Agent Orange exposure.  The physician should also comment on the private medical opinion offered by the Veteran's treating private physician, dated November 13, 2002.

The physician is asked to explain fully the reasons behind any opinions offered.  The physician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the physician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Appellant's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the cause of death, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the cause of death at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

If the physician is unable to offer any of the requested opinions, it is essential that the physician offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


